Citation Nr: 0627099	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-11 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed left foot 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from May 1989 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
RO.  

The veteran testified before the undersigned Veterans Law 
Judge in April 2005.  

The Board remanded this case in June 2004 and May 2005 for 
further evidentiary development.  

The Board notes that while the RO has developed the issue on 
appeal as service connection for pes planus of the left foot, 
the record shows that the veteran has consistently presented 
his claim as one for a generalized left foot disorder.  

The Board has accordingly re-characterized the issue on 
appeal.  

The May 2005 remand referred the issue of service connection 
for a right foot disorder to the RO for appropriate action.  

Inasmuch as the RO has not thereafter undertaken action on 
that claim, the Board again refers the issue of service 
connection for a right foot disorder to the RO for 
appropriate action.  



FINDING OF FACT

The veteran currently is shown to have a left foot condition 
manifested by degenerative changes that as likely as not was 
caused by his service-connected low back disability and 
residuals of Morton's neuroma.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
left foot disability by degenerative changes is proximately 
due to or the result of the service-connected low back 
disability and residuals of Morton's neuroma.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.310(a) 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  


Factual background

The veteran contends that he has a left foot disorder which 
was caused or aggravated by his service-connected low back 
and/or Morton's neuroma disorders.  

The record shows that service connection is in effect for 
lumbar disc disease, and for residuals of Morton's neuroma.  

A careful review of the service medical records shows that 
the veteran was treated for L4 disc herniation with 
protrusion into the spinal canal, with symptoms including 
pain radiating to the left foot.  

The veteran also reported left foot numbness, tingling, and 
swelling, and the records show he was treated for Morton's 
neuroma of the left third digit; the neuroma was excised.  

The service medical records are otherwise silent for any 
mention of a left foot pathology.  

At a September 1992 VA examination, the veteran reported 
radiating low back pain and left foot numbness.  Physical 
examination did not reveal any foot disorder, and the 
examiner diagnosed left leg sciatica.  

VA and private medical records for April 1993 to November 
2004 show complaints of left foot pain.  A September 1997 X-
ray study of the foot showed mild degenerative change in the 
first metatarsophalangeal joint and talar breaking.  An April 
2000 X-ray study of the left foot showed a major degree of 
pes planus, and a spur from the talus.  

An October 2000 entry showed treatment for a recurrent 
neuroma affecting the left third digit, which was excised in 
March 2003.  

A November 2001 entry referred to the April 2000 X-ray 
findings, although physical examination did not reveal any 
gross abnormalities of the left foot; he was nevertheless 
recommended for shoe inserts.  

At a December 1995 VA examination, the veteran reported 
clawing of the lateral three toes on his left foot, and 
occasional left foot swelling.  The only left foot 
abnormalities shown were a subjective decrease in toe 
sensation, which the examiner attributed to the lower back 
disorder.  

At a September 1997 VA examination, in addition to the 
scarring from the Morton's neuroma excision, the veteran 
evidenced left foot findings including prominence of the 
fourth metatarsal head.  X-ray studies of the left foot 
showed degenerative change in the first metatarsophalangeal 
joint and midfoot.  

At an April 2000 VA examination, physical examination of the 
left foot showed pain with compression of the fourth and 
fifth metatarsals, but no evidence of pes cavus or planus.  
The examiner concluded that the findings could represent a 
Morton's neuroma or (more likely) symptoms associated with 
the lower back disorder.  

At his April 2005 hearing before the undersigned, the veteran 
testified that the radiculopathy associated with his service-
connected lower back disorder caused left foot pain and 
swelling, and essentially resulted in his current left foot 
disorder.  He added that the surgeries for the foot neuromas 
made it painful to walk, and aggravated his left foot 
disorder.  He indicated that his treating podiatrist 
believed, but would not state in writing, that the Morton's 
neuromas had affected the foot disorder.  

The veteran attended a VA examination in December 2005.  The 
examiner reviewed the claims files and noted that the veteran 
reported first noticing left foot pain in the 1990's.  

The examination revealed a callus below the third toe, but no 
corns or edema.  There was no restriction of left foot 
motion, but there was tenderness on the dorsal surface.  
There were no findings suggestive of pes planus.  

The examiner noted that X-ray studies did not show pes 
planus, but did show degenerative changes in the foot.  

The examiner concluded that the veteran did not have pes 
planus affecting the left foot, but did have degenerative 
changes.  

With respect to etiology, the VA examiner concluded that the 
current left foot degenerative joint disease was caused or 
aggravated by the service-connected low back disorder, or the 
Morton's neuromas.  

The examiner noted that the surgeries for the neuromas could 
be responsible for the degenerative changes in the foot.  


Analysis

As indicated, service connection is in effect for lumbar disc 
disease and for the residuals of Morton's neuroma.  

Although the April 2000 X-ray studies show pes planus 
affecting the left foot, VA examinations and the treatment 
reports on file notably do not record any physical findings 
compatible with pes planus.  Nor do any other X-ray studies 
of the left foot demonstrate pes planus.  The December 2005 
examiner specifically concluded that the veteran did not have 
pes planus.  

In any event, X-ray studies do document the presence of 
degenerative changes in the left foot.  In addition, the 
December 2005 examiner concluded that the referenced 
degenerative changes were caused or aggravated by the 
veteran's service-connected low back and Morton's neuroma 
disorders.  

The Board points out that the veteran has testified that the 
manner in which he bears weight on the left foot has been 
affected by his service-connected disorders for a number of 
years.  
 
In short, the evidence shows that the veteran has a left foot 
disorder (other than the residuals of Morton's neuroma), 
namely degenerative joint disease, and the only medical 
opinion of record addressing the etiology of the foot 
disorder is supportive of the claim.  

Given these facts, the Board finds the evidentiary record 
serves to establish that it is at least as likely as not that 
the veteran's left foot disability was caused or chronically 
worsened by his service-connected lumbar disc disease and 
Morton's neuroma disorders.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for left foot disability 
manifested by degenerative changes is warranted.  


ORDER

Service connection for left foot disability manifested by 
degenerative changes is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


